                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

United States of America,

            Plaintiff/Respondent,
                                                  MEMORANDUM OPINION
                                                        AND ORDER
v.                                                Crim. No. 17-205 (01) (MJD)

Devlin Martin Forbes,

           Defendant/Petitioner.
_______________________________________________________________________

     Thomas M. Hollenhorst, Assistant United States Attorney, Counsel for
Respondent.

      Andrew H. Mohring, Assistant Federal Defender, Counsel for Petitioner.
_______________________________________________________________________

      This matter is before the Court upon Petitioner’s motion to Vacate, Set

Aside, or Correct his Sentence pursuant to 28 U.S.C. ' 2255. [Doc. No. 103]

I.    Background

      On September 26, 2017, Petitioner pled guilty to Count 1 of the Indictment

which charged him with Conspiracy to Distribute 500 Grams or More of a

Mixture and Substance Containing a Detectable Amount of Methamphetamine in

violation of 21 U.S.C. '' 841(a)(1), (b)(1)(A) and 846 and Count 5 which charged


                                        1
Carrying a Firearm During Drug Trafficking in violation of 18 U.S.C. '

924(c)(1)(A).

      In paragraph 2 of the Plea Agreement, Petitioner stipulated to the

following factual basis: That on December 20, 2016, he sold 220 grams of

methamphetamine to a confidential informant. He further agreed that on July

10, 2017, co-defendant Oscar Serrano was stopped by the South Dakota Highway

Patrol, who found approximately 13 kilograms of methamphetamine in a hidden

compartment in the car, and that Serrano told law enforcement he was delivering

the drugs to Petitioner. Petitioner further agreed that on July 12, 2017, he took

possession of a backpack which he believed contained the methamphetamine.

When Petitioner was arrested, he was found in possession of approximately two

pounds of methamphetamine and a loaded Ruger P90DC, .45 caliber semi-

automatic handgun. Petitioner further agreed that law enforcement searched

his stash apartment and seized additional firearms, approximately six kilograms

of methamphetamine, approximately 900 grams of heroin, two kilograms of

cocaine, and quantifies of LSD, psilocybin mushrooms and marijuana.

Petitioner agreed that he conspired to distribute the methamphetamine and that



                                         2
he carried the Ruger .45 caliber handgun during and in relation to his possession

with intent to distribute approximately two pounds of methamphetamine.

      On April 4, 2018, he was sentenced to a term of imprisonment of 300

months, consisting of 240 months on Count 1 and 60 months on Count 5, to be

served consecutively. Petitioner’s sentence is a downward variance from the

applicable guideline range of 360 months to life as to Count 1 and a mandatory

60 month consecutive sentence for Count 5. Petitioner did not appeal his

sentence.

II.   Standard of Review

      Under 28 U.S.C. ' 2255, A[a] prisoner in custody under sentence . . . claiming

the right to be released upon the ground that the sentence was imposed in

violation of the Constitution or laws of the United States, or that the court was

without jurisdiction to impose such sentence . . . or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate, set

aside or correct the sentence.@ 28 U.S.C. ' 2255(a). Section 2255 is intended to

provide federal prisoners a remedy for jurisdictional or constitutional errors.

Sun Bear v. United States, 644 F.3d 700, 704 (8th Cir. 2011). It is not intended to



                                          3
be a substitute for appeal or to relitigate matters decided on appeal. See Bousley

v. United States, 523 U.S. 614, 621 (1998); Davis v. United States, 417 U.S. 333, 346-

47 (1974)).

      Relief under 28 U.S.C. ' 2255 is reserved for transgressions of constitutional
      rights and for a narrow range of injuries that could not have been raised on
      direct appeal and, if uncorrected, would result in a complete miscarriage of
      justice. A movant may not raise constitutional issues for the first time on
      collateral review without establishing both cause for the procedural default
      and actual prejudice resulting from the error.

United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996) (citations omitted).

      Petitioner is entitled to an evidentiary hearing on his petition Aunless the

motion and the files and records of the case conclusively show that the prisoner is

entitled to no relief.@ 28 U.S.C.A. ' 2255(b). A[A] petition can be dismissed

without a hearing if (1) the petitioner=s allegations, accepted as true, would not

entitle the petitioner to relief, or (2) the allegations cannot be accepted as true

because they are contradicted by the record, inherently incredible, or conclusions

rather than statements of fact.@ Engelen v. United States, 68 F.3d 238, 240 (8th

Cir. 1995) (internal citations omitted). The Court finds that Petitioner has not

demonstrated that he is entitled to an evidentiary hearing because his claims are




                                           4
contradicted by the record. 1

III.   Ineffective Assistance of Counsel

       Claims of ineffective assistance of counsel may constitute both cause and

prejudice to excuse a procedural default. Boysiewick v. Schriro, 179 F.3d 616, 619

(8th Cir. 1999) (citation omitted). Such claims must be scrutinized under the two-

part test of Strickland v. Washington, 466 U.S. 668 (1984). Under the Strickland

test, Petitioner must prove that: 1) counsel’s representation was deficient; and 2)

counsel’s deficient performance prejudiced Petitioner’s case. Kingsberry v.

United States, 202 F.3d 1030, 1032 (8th Cir. 2000) reh’g and reh’g en banc denied,

(March 28, 2000).

       To satisfy the first prong of the Strickland test, Petitioner must show that

counsel’s representation fell below an objective standard of reasonableness under

professional norms. Strickland, 466 U.S. at 688. The inquiry should be whether

counsel’s assistance was reasonable considering all of the circumstances

surrounding the case. Id. Judicial scrutiny of counsel’s performance should be




1 In opposition to the petition for habeas relief, the government submitted the affidavit of
defense counsel Gary Wolf. The Court has not considered the affidavit of Mr. Wolf in deciding
the merits of Petitioner’s claims.

                                                5
highly deferential, and the general presumption is that counsel’s conduct “falls

within the wide range of reasonable professional assistance.” Id. at 689.

      To satisfy the second prong under the Strickland test, Petitioner must show

that but for counsel’s errors, the outcome of the proceedings would have been

different. Id. at 691. The analysis may begin with the second prong and if

Petitioner fails to show actual prejudice, the Court need not consider the

reasonableness of counsel’s behavior. Id.

      A.   Claim I

      Petitioner claims that defense counsel’s performance fell below an objective

standard of reasonableness because he should have argued there was insufficient

evidence that he carried the gun during and in relation to a drug trafficking

crime. Petitioner concedes that he acknowledged in the Plea Agreement that he

had distributed methamphetamine and maintained firearms, but that no evidence

was presented that Petitioner carried a firearm in connection with a drug crime or

that he used a firearm to obtain drugs from a confidential informant.

      As set forth above, however, Petitioner stipulated in the Plea Agreement

that he carried the Ruger .45 caliber handgun during and in relation to his



                                         6
possession with intent to distribute the two pounds of methamphetamine that

was found in his car at the time of his arrest. (Doc. No. 39 (Plea Agmt ¶ 2).) At

his Plea hearing, he affirmed under oath that he had in his possession at the time

of his arrest the Ruger handgun, and that he carried the handgun during and in

relation to the charge of possessing methamphetamine with the intent to

distribute. (Doc. No. 109 (Plea Hr’g Tr. at 26).)

      A conviction under 18 U.S.C. § 924(c) must be based on evidence of “a

nexus between the defendant’s possession of the firearm and the drug offense,

such as evidence that the firearm was used for protection, was kept near the

drugs, and was in close proximity to the defendant during drug transactions.”

United States v. Crumley, 528 F.3d 1053, 1067 (8th Cir. 2008). Petitioner’s

admission that he was in possession of a firearm and two pounds of

methamphetamine at the time of his arrest is sufficient evidence to support his

conviction under Section 924(c). Accordingly, this claim has no merit.

      B.   Claim II

      Petitioner asserts he was denied effective assistance of counsel and due

process of law at sentencing when counsel failed to ensure the Court made a



                                         7
finding as to relevant conduct. Petitioner believes that had the Court done so,

the quantity of drugs attributable to him would have been substantially less.

Petitioner argues that the drugs found at the stash house should not be attributed

to him because the government did not prove that Petitioner actually possessed

the drugs or had dominion or control over the drugs.

      The Court finds that the record does not support this claim. In the Plea

Agreement, Petitioner agreed he was responsible for the stash apartment. “The

police later searched the defendant’s ‘stash’ apartment in Minneapolis and seized

the firearms [], approximately six kilograms of methamphetamine, 900 grams of

heroin, approximately two kilograms of cocaine, and quantities of LSD,

psilocybin mushrooms and marijuana.” (Doc. No. 39 (Plea Agmt ¶ 2).)

Petitioner further “stipulate[d] and agree[d] that he conspired to distribute

methamphetamine, that he intended to distribute over 4.5 kilograms of actual

methamphetamine in furtherance of the conspiracy . . .” (Id.) Petitioner further

agreed that his base offense level was 38 based on the stipulated 4.5 kilograms of

methamphetamine. (Id. ¶ 8(a).) At sentencing, the Court calculated Petitioner’s

guideline range based on the stipulated drug amount. (Doc. No. 110 (Sentencing



                                         8
Tr. at 3, adopting the guideline calculations set forth in the Presentence

Investigation Report).)

      Because Petitioner’s applicable guideline range was determined based on

the stipulated drug amounts – not based on relevant conduct - Petitioner cannot

demonstrate he was prejudiced by counsel’s alleged failure to require the Court to

make findings as to relevant conduct. As a result, this claim has no merit.

      C.    Claim III

      Petitioner also claims that counsel was ineffective because he did not

challenge the two-level enhancement pursuant to U.S.S.G. § 2D1.1(b)(12) for

maintaining a premises for the purpose of manufacturing or distributing a

controlled substance because the government failed to prove that he maintained a

stash house.   This claim has no merit.

      Petitioner agreed in his Plea Agreement that he had a stash house. (Doc.

No. 39 (Plea Agmt ¶ 2).)   At his plea hearing, he admitted that police searched an

apartment that he had the use of, that a substantial quantity of drugs was found

in the apartment, and that Petitioner admitted the drugs were his.     (Doc. No. 39

(Plea Tr. at 27).) At his sentencing, Petitioner informed the Court that he had



                                          9
three stash houses, and explained that a “stash house is a place where a drug

dealer would hide their drugs or money to keep it a secret place so if the police

were to raid their residence they would find absolutely nothing.”      (Sent. Tr. at

20.)   Such evidence demonstrates by a preponderance of the evidence that

Petitioner maintained a stash house.

       Petitioner further argues that counsel was ineffective because he did not

challenge the application of a three-level enhancement for being a manager or

supervisor of a conspiracy pursuant to U.S.S.G. § 3B1.1(b).     Pursuant to § 3B1.1

(b), if the defendant was a manager or supervisor and the criminal activity

involved five or more people, the base offense level should be increased by three

levels. Factors the Court should consider in deciding whether this enhancement

applies include “the exercise of decision making authority, the nature of the

participation in the commission of the offense, the recruitment of accomplices, the

claimed right to a larger share of the fruits of the crime, the degree of

participation in planning or organizing the offense, the nature and scope of the

illegal activity and the degree of control and authority exercised over others.”

U.S.S.G. § 3B1.1, Application Note 4. In addition, the enhancement applies even



                                          10
if the defendant managed or supervised only one person, “even if the

management activity was limited to a single transaction.” United States v.

Irlmeier, 750 F.3d 759, 764 (8th Cir. 2014) (citation omitted).

      The record supports this enhancement, thus any challenge to its application

would not have changed the proceedings herein. In the Plea Agreement,

Petitioner agreed that his offense level should be increased by three levels for his

role in the offense. (Doc. No. 39 (Plea Agmt ¶ 8(c)).) He further admitted that

he used at least three stash houses, and that co-defendant Serrano was

transporting drugs for him. Such evidence demonstrates by a preponderance of

the evidence that Petitioner was a manager or supervisor of the conspiracy.

V.    Certificate of Appealability

      With regard to the procedural rulings in this Order, the Court concludes

that no Ajurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right;@ nor would Ajurists of reason . . .

find it debatable whether the district court was correct in its procedural ruling.@

Slack v. McDaniel, 529 U.S. 473, 484 (2000).    With regard to the decision on the

merits, the Court concludes that no Areasonable jurists would find the district



                                          11
court=s assessment of the constitutional claims debatable or wrong.@   Id.

      Accordingly,

      IT IS HEREBY ORDERED that the Motion to Vacate Sentence Pursuant to

28 U.S.C. ' 2255 [Doc. No. 103] is DENIED.   The Court will not issue a Certificate

of Appealability.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: December 11, 2019

                                     s/ Michael J. Davis
                                     Michael J. Davis
                                     United States District Court




                                       12
